The opinion of the court was delivered by
Royce, J.
The act of 1797 recognizes three descrip*576tions of paupers: — those who have their legal settlement in the town where they reside ; — :those who are transient persons, and become disabled and confined, by sickness or otherwise ; — and those who have come into a town to reside, but have not gained a settlement therein. The process of removal is applicable only to the class last mentioned ; and in' order to determine whether this proceeding is authorized in a given case, it is necessary to ascertain whether the per? son has come to reside in the town. This will necessarily involve a construction of these terms, or a definition of re» sidence, as contemplated by the statute.
It is evident that this expression should be taken in the same sense, whether- applied to the liability to removal, or to the gaining of a legal settlement; since it was in view of such a residence as might have terminated in- a legal settlement, that the power of removal was given. The residence re? quired to confer-a settlement, under the act of 1.801, has been in some measure defined and fixed by decisions of - this court.. It has been established that a man’s residence' was the place of his domiciI;-?-df he was a single man, the place where he kept his effects,, and to which he was accustomed to resort as his home ; if a-married man, the place where he kept and supported his family. Occasional absence, or em? ploymeet at other places, has been uniformly held not to sus? pend or interrupt his residence at the place of his usual domicil, so long as this, remained visible and notorious.
Where, then, did this pauper reside, when these proceed? ings were instituted’’ He-had been laboring in Bristol for several months, but his employment there was of a tempo? rary character, and his family were all the time living in Richmond, where he visited them, and provided means for their support. And, had the act of 1801 remained in force, this state of things, if continued for a year without any warning of the pauper, would clearly have gained him a set? tlement in Richmond, and not in Bristol. The cases cited, of Burlington v. Calais, and Middletoion v. Poultney, fully sustain this position. But the language of the two statutes is so manifestly of the same import in this particular, that the construction, given to the latter act on the subject of residence, attaches with equal reason to the former. The consequence is, that, upon principles already settled, Rich? rnond was the place of his residence at the time in question.
*577It is urged that, the facts here stated forbid the supposition that the pauper could have been a transient person in Bristol. That term is not, however, to be understood in a strict and literal sense. It includes all who do not belong to one of the other classes. Hence it has become settled by repeated decisions, that a person confined in jail is a transient person, within the act.
On the whole, as the pauper was not in the town of his legal settlement, and had not, as we think, come to Bristol to reside, it follows that he was there to be regarded as abransient person, within the ] 1th section of the statute. The plaintiffs should, therefore, have pursued the remedy in that section provided, instead of seeking relief through the. process of removal.
Judgment of county court reversed, and the order of removal quashed,
Williams, C. J., being an inhabitant of Rutland, was interested and did not sit in this case.